Citation Nr: 1731602	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  13-26 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to waiver of the recovery of indebtedness in the amount of $70,709.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1965 to November 1968.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2013 decision of the Milwaukee, Wisconsin Regional Office (RO) of the Department of Veterans' Affairs (VA).


FINDING OF FACT

The Veteran was at fault for receiving additional pension benefits to which he was not entitled and was also unjustly enriched through receipt of these benefits; these factors outweigh any hardship that will be caused by repayment of the debt.


CONCLUSION OF LAW

The criteria for waiver of recovery of an overpayment of VA benefits in the amount of $70,709 have not been met.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. 
§§ 1.911, 1.962, 1.963, 1.965 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) is inapplicable to a claim for waiver of recovery of an overpayment.  See Barger v. Principi, 16 Vet. App. 132 (2002).  In Barger, the United States Court of Appeals for Veterans Claims held that the VCAA, with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims, noting that the statute at issue in such cases is found in Chapter 53, Title 38, United States Code, and that the provisions of the VCAA are relevant to a different Chapter (i.e., Chapter 51); therefore, the VCAA is not for application in this matter.



II.  Analysis

Recovery of overpayment of any benefits made under laws administered by VA may be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver.  38 U.S.C.A. § 5302(c); 38 C.F.R. § 1.963(a). 

If there is no indication of fraud, misrepresentation, or bad faith in the record, the indebtedness shall be waived if the recovery of the overpayment would be against equity and good conscience.  38 U.S.C.A. § 5301(a); 38 C.F.R. §§ 1.962, 1.965.

Consideration of equity and good conscience is intended to reach a result that is not unduly favorable or adverse to either the claimant or the Government.  It is intended to achieve a result that is fair.  38 C.F.R. § 1.965(a).  Six non-exclusive elements are set forth in the regulations that must be addressed to determine whether the facts and circumstances in a particular case dictate that collection of an overpayment would be against equity and good conscience.  The six non-exclusive elements, consist of: (1) the fault of the debtor; (2) balancing of faults between the debtor and VA; (3) undue hardship of collection on the debtor; (4) a defeat of the purpose of an existing benefit to the veteran; (5) the unjust enrichment of the veteran; and (6) whether the veteran changed positions to his/her detriment in reliance upon a granted VA benefit.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).  Each of the six elements must be addressed.  See Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

In this case, the Veteran was initially granted entitlement to non-service connected pension by an April 1993 rating decision.  He continued to receive monthly pension payments until September 2012 and his pension payments had continually reflected that he is married, making his spouse a dependent for VA pension purposes.  In September 2012, the RO discovered that for the period from February 1, 2008 to August 31, 2012, the Veteran's spouse had received employment income that the Veteran had not reported to VA.  The RO also determined that the spouse was continuing to receive this income.  Consequently, the RO terminated the Veteran's pension benefits due to his household receiving annual income for pension purposes in excess of the maximum annual pension rate (MAPR) and also determined that the Veteran had been overpaid pension benefits in the amount of $70,709 for the period from February 1, 2008 to August 31, 2012.  

In a November 2012 statement, the Veteran indicated that VA was correct that his wife had been working.  However, he also indicated that when she did first start working, he called the VA in Mississippi where he lived when he first started receiving pension and was essentially told that he did not need to worry about it.  He noted that he did not think that his wife working would mean that his pension would be cut off completely; he thought that it would just mean he would stop receiving the amount of pension that was allocated to him based on his wife being his dependent.  The Veteran also indicated that it would be a hardship for him to repay the debt.  He noted that with the termination of his pension, he currently did not have any income.  Also, his wife had been laid off from her work on November 2, 2012.  Additionally, they already had a serious amount of other debts.  

In a statement accompanying his November 2013 Form 9, the Veteran indicated that he now understood that a mistake had been made (in not informing VA of his wife's in change in income), though the mistake was definitely not intentional.  He also indicated that his current income was not enough for him to survive and that he and his wife were living on his monthly Social Security of $647 per month and his wife's unemployment benefits of $812 per month.  Additionally, he noted that his wife's unemployment was due to end in approximately 8 weeks.  He indicated that if he did not meet the criteria for waiver, he would be willing to set up a repayment plan for the debt but he was hopeful that such a plan would account for his very limited income.  

In a May 2015 rating decision, the RO granted service connection for PTSD and assigned a 70 percent rating effective September 27, 2013.  In an April 2016 rating decision, the RO granted service connection for coronary artery disease and assigned a 30 percent rating effective September 27, 2013.  This new grant raised the Veteran's combined service connected disability rating to 80 percent.  

It is evident from the record that the Veteran is not disputing the validity of the underlying debt in this case.  In this regard, he has indicated that while he did not initially understand that his pension benefits could be terminated based on his wife receiving income from working, he subsequently understood that he had been mistaken and that this is in fact how the VA pension program works.  Additionally, the evidence reasonably indicates that the Veteran's debt/overpayment was correctly calculated based on the income from employment his wife was receiving from February 1, 2008 to August 31, 2012.  Accordingly, the evidence reasonably shows that the underlying overpayment of $70,709 was validly created.  See 38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.956, 1.962.  

Regarding the Veteran's claim for waiver, at the outset, the Board stresses that there is no indication of any fraud, misrepresentation, or bad faith on the part of the Veteran in this case.  

The Board does find that the Veteran was at fault for the creation of overpayment.  It does appear that he was not aware of the level of impact his wife working would have on the amount of pension he was entitled to receive.  However, everyone dealing with the government is charged with knowledge of federal statutes and lawfully promulgated agency regulations. Thus, regulations are binding on all who seek to come within their sphere, "regardless of actual knowledge of what is in the [r]egulations or of the hardship resulting from innocent ignorance."  Morris v. Derwinski, 1 Vet. App. 260, 265 (1991).  Consequently, as the law indicates that the Veteran has to have knowledge of the regulations governing how a change in income of his spouse affects his entitlement to continued VA pension benefits, the Board must find that he is at fault for not appropriately informing VA that he was continuing to receive these benefits at the same rate even after his wife began receiving employment income in February 2008.  The Board notes that the Veteran did apparently make an initial attempt to notify a VA office in Mississippi of this change in household income.  However, given that he is required to have knowledge of how the pension program works, he should have been aware that VA continued to pay him at the same pension rate subsequent to February 2008 and should have made immediate follow up efforts with the pension office in Milwaukee to ensure that VA adjusted the level of his pension benefits to account for his wife's wages.

Concerning VA fault, it appears that the Veteran may have received some incorrect advice regarding the effect of his wife working on his pension benefits from a VA representative in Mississippi.  Consequently, VA is shown to bear some level of fault for the overpayment.  However, incorrect advice does not obviate the Veteran's responsibility in ensuring that VA is actually informed of any changes in his household income.  In this regard, the record shows that the Veteran was regularly receiving notices from the Milwaukee, RO prior to February 2008 that he was responsible for telling them if his family income changed.  Consequently, it was incumbent on him to inform the Milwaukee RO (rather than a VA official in Mississippi) in a timely fashion that his wife had started receiving employment income.  Accordingly, while there was some VA fault on the part of the Mississippi VA representative, the balance of the fault lies with the Veteran.  

Regarding undue hardship, the Board notes that it does appear that at the time the Veteran applied for waiver of the overpayment in this case, he may have been faced with undue hardship if he had to repay the $70,709 debt.  However, subsequent to this point service-connection was awarded for both PTSD and coronary artery disease, resulting in the Veteran being assigned a 70 percent overall service-connected disability rating at the time of the May 2015 rating decision and an overall 80 percent combined service connected disability rating at the time of the April 2016 rating decision.  These decisions resulted in him receiving more than $1400 per month in compensation beginning in June 2015 and approximately $1700 per month in compensation beginning in May 2016.  Additionally, these decisions resulted in him receiving a highly significant retroactive lump sum payment as service connection for both of these disabilities with the accompanying disability ratings were assigned effective September 27, 2013.  Consequently, the initial financial hardship that was present in the face of the debt repayment has lessened considerably and can no longer be considered "undue."  

The Board also finds that collecting the debt in this case would not defeat the purpose of the pension program.  Notably, this program is in place to assist a veteran and his dependents with basic maintenance of their daily life (e.g. assistance with basic maintenance of primary needs such as food, clothing and shelter).  The evidence shows that debt recovery will not prevent the maintenance of these primary needs (at least subject to a reasonable repayment plan) as the Veteran now receives service connected compensation at a higher rate than his previous pension rate and this latter monthly benefit is not subject to reduction based on the Veteran and his spouse receiving other sources of monthly income (e.g. SSA benefits, wages).    

Additionally, as alluded to above, the Veteran received pension benefits to which he was not entitled as a result of VA not being aware that his wife was receiving employment income from February 1, 2008 to August 31, 2012, which in turn raised his household income above the maximum annual pension rate.  Thus, if the resulting debt that resulting from this overpayment is waived, he will be unjustly enriched.

Finally, there is no indication that the Veteran changed position in any significant way in reliance of the monthly pension benefits he continued to receive from February 1, 2008 to August 31, 2012.  Also, even if such a change of position did occur, this factor would be outweighed by the other factors considered, particularly the unjust enrichment, the fault of the Veteran, the lack of undue hardship and the recovery of the debt not defeating the purpose of the VA pension program.  Consequently, considering all applicable factors, recovery of the debt in this case is not against equity and good conscience.  38 C.F.R. § 1.965(a).  

The Board empathizes with the Veteran's situation as it does appear that he mistakenly continued to receive the pension payments in question without realizing that he was not eligible for them.  However, it is bound to follow the controlling regulations.  In this case, these regulations indicate that recover of the instant debt is not against equity and good conscience.  Therefore, the Board may not grant a waiver of the overpayment in this case.  38 U.S.C.A. § 5301(a); 38 C.F.R. §§ 1.962, 1.965.      





ORDER

Waiver of the recovery of indebtedness in the amount of $70,709 is denied.  



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


